In re Manpower Inc.; Thomas & Betts Corporation; Manpower International Inc.; MEI Corporation; MEI Contractors Inc.; Merit Electrical & Instrumentation Inc.; Power & Control Systems; Power & Control Systems International Inc.; Schweitzer Engineering Laboratories Inc.; Excel Group Inc.; Excel Analytical Services Inc.; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of St. James, 23rd Judicial District Court Div. 0, No. 25,975; to the Court of Appeal, Fifth Circuit, No. Ol-C-694.
Denied.